In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-1708
RALPH LICARI,
                                               Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO, MIRIAM SANTOS,
RICHARD J. JONES, WALTER K. KNORR
and CHARLES R. LOFTUS, in their individual
and official capacities,
                                      Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
           No. 00 C 6773—George W. Lindberg, Judge.
                          ____________
   ARGUED NOVEMBER 8, 2001—DECIDED AUGUST 1, 2002
                   ____________

  Before BAUER, RIPPLE and WILLIAMS, Circuit Judges.
  BAUER, Circuit Judge. The appellant, Ralph Licari, ap-
peals the district court’s dismissal of his federal suit, which
claims that the appellees violated Licari’s substantive
and/or procedural due process rights. We find that Licari’s
claims are barred, and therefore AFFIRM the decision of
the district court.


                          Background
  On May 17, 1996, Licari, then a Chicago Police Officer,
tore ligaments in his right wrist while struggling with an
2                                                     No. 01-1708

arrestee. As a result of his injury, Licari was placed on paid
medical leave. Once his medical roll benefits were ex-
hausted, Licari was placed on unpaid leave of absence from
the Chicago Police Department. At that time, Licari ap-
plied to the Retirement Board of the Policemen’s Annuity
and Benefit Fund of the City of Chicago (the “Board”) for
disability benefits. The Board denied Licari’s application,
finding that he was not “disabled,” as that term is defined
by the Illinois Pension Code.1
  Licari sought review of the Board’s decision in the Cir-
cuit Court of Cook County, which reversed the decision of
the Board and awarded Licari disability benefits. There-
after, the circuit court’s decision was in turn reversed by
the First District Appellate Court of Illinois. On appeal, the
First District Appellate Court expressly rejected Licari’s
arguments that: (1) the Board’s decision was contrary to
the manifest weight of the evidence and was unsupported
by the record; (2) the Board proceeded contrary to law
by allowing improper evidence into the record; and (3)
Licari was otherwise denied a fair hearing by the Board.
After the issuance of the appellate court’s order revers-
ing the circuit court and affirming the decision of the
Board, Licari filed a Petition for Rehearing, which was de-
nied. Licari subsequently filed a Petition for Leave to Ap-
peal to the Illinois Supreme Court, which was also denied.



1
   The Illinois Pension Code provides that a police officer disabled
as the result of an injury sustained in the performance of an act
of duty is entitled to receive duty disability benefits equal to 75%
of his salary. 40 ILCS 5/5-154(a) (West 1996). The Pension Code
defines a disability as “[a] condition of physical or mental incapac-
ity to perform any assigned duty or duties in the police service.”
40 ILCS 5/5-115. In addition, “[p]roof of duty . . . or ordinary dis-
ability shall be furnished to the board by at least one licensed
and practicing physician appointed by the board” and “[t]he board
may require other evidence of disability.” 40 ILCS 5/5-156.
No. 01-1708                                                  3

  Following the conclusion of these state court proceed-
ings, Licari filed this suit in federal district court claim-
ing deprivation of his substantive and procedural due
process rights under 42 U.S.C. § 1983. On February 22,
2001, the district court entered an order dismissing Licari’s
complaint.2 Licari now appeals the district court’s Febru-
ary 22, 2001 Order.


                        Discussion
  We review the district court’s decision to grant a motion
to dismiss de novo. Tobin for Governor v. Illinois State Bd.
of Elections, 268 F.3d 517, 521 (7th Cir. 2001).


    A) Dismissal of Licari’s Claim Against Individually
       Named Defendants
  Under the Full Faith and Credit Act, 28 U.S.C. § 1738,
federal courts must give state court judgments the same
preclusive effect they would have in state court. Parsons
Steel, Inc. v. First Alabama Bank, 474 U.S. 518, 519 (1986);
Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75,
81 (1984). See also Rooding v. Peters, 92 F.3d 578, 580 (7th
Cir. 1996) (the res judicata effect of a prior state court
judgment on a subsequent section 1983 action is a matter
of state law). In Illinois, the doctrine of res judicata pro-
vides that a final judgment rendered by a court of com-
petent jurisdiction on the merits is conclusive as to the
rights of the parties and their privies, and as to them
constitutes an absolute bar to a subsequent action involving
the same claim, demand or cause of action. Nowak v. St.



2
  The district court dismissed Licari’s suit before hearing his
motion to amend the complaint. Licari does not urge reversal on
this point and the original complaint is properly before us.
4                                                No. 01-1708

Rita High Sch., 197 Ill.2d 381, 389, 757 N.E.2d 471, 477
(2001). Res judicata applies where: (1) a final judgment
on the merits was rendered by a court of competent juris-
diction; (2) there is an identity of causes of action; and (3)
there is an identity of parties or their privies. Nowak, 197
Ill.2d at 390, 757 N.E.2d at 477 (citations omitted). An
exception to the res judicata rule exists if the plaintiff
did not have a full and fair opportunity to litigate his claim
in state court. Pliska v. City of Stevens Point, Wisconsin,
823 F.2d 1168, 1172 (7th Cir. 1987) (citations omitted). A
plaintiff is afforded a full and fair opportunity to litigate
his claims so long as the state court proceedings com-
plied with the minimum procedural requirements of the
Due Process Clause. Id.
  In determining whether the Illinois state judgment
at issue precludes federal review, we first ask whether
that decision is a final judgment on the merits, rendered
by a court of competent jurisdiction. There is no dispute.
The decision of the First District Appellate Court of Illi-
nois reversing the decision of the Circuit Court of Cook
County (which reversed the decision of the Board) is a final
judgment on the merits rendered by a court of compe-
tent jurisdiction. The first element of res judicata is there-
fore satisfied.
  We next turn to the question of whether there exists
an identity of causes of action. In determining whether such
an identity exists, we apply Illinois’ “transactional” test,
which provides that the assertion of different kinds of
theories of relief constitutes a single cause of action for
purposes of res judicata if a single group of operative facts
gives rise to the assertion of relief. River Park, Inc. v. City
of Highland Park, 184 Ill.2d 290, 310-11, 703 N.E.2d 883,
893 (1998). Additionally, and significantly, for purposes of
a section 1983 action, the rule of res judicata applies to
those issues actually litigated as well as those that could
have been but were not litigated in the state court proceed-
No. 01-1708                                                 5

ings. Pliska, 823 F.2d at 1172 (citing Migra, 465 U.S. at 83-
84); see also 4901 Corp. v. Town of Cicero, 220 F.3d 522,
529-30 (7th Cir. 2000) (discussing res judicata under Illi-
nois law).
  Here, Licari’s substantive and/or procedural due process
claims either essentially were or could have been raised
in Illinois state court. See Pliska, 823 F.2d at 1172 (“[T]he
rule [of res judicata] applies when a party seeks to raise
a constitutional challenge in a federal civil rights action
which could have been, but was not, raised as a defense
in prior state proceedings.”) (citations omitted). All of his
claims (those actually raised and those that could have
been raised) stem from the same set of operative facts—i.e.,
the conduct and decision of the Board in denying him
disability benefits. As a result, there exists an identity of
causes of action and the second requirement of res judicata
is satisfied.
   Licari’s addition of Board members as defendants in
their individual and official capacities does not prevent
satisfaction of res judicata’s third element. We have recog-
nized that under Illinois law a government and its offi-
cers are in privity for purposes of res judicata. See, e.g.,
Mandarino v. Pollard, 718 F.2d 845, 850 (7th Cir. 1983)
(finding government and its officers in privity for pur-
poses of res judicata under Illinois law) (citations omitted).
Further, a finding of privity is especially warranted where,
as here, Licari does not allege any action taken against
him by the defendants (in either their official or individ-
ual capacities) that is separate and distinct from any ac-
tion taken by the Board. The third and final requirement
of res judicata is satisfied, and Licari’s federal claims
against the individually named defendants are barred.


  B) Dismissal of Licari’s Claim Against the City of Chicago
 With respect to Licari’s claim against the City of Chicago,
we agree with the district court that the claim is barred
6                                                  No. 01-1708

by the statute of limitations. A two year statute of limita-
tions applies to section 1983 claims in Illinois. Wilson v.
Giesen, 956 F.2d 738, 741 (7th Cir. 1992). Additionally, such
claims accrue when the plaintiff knows or should have
known that his constitutional rights were violated. Id. at
740. In his complaint, Licari alleges no wrongful action
taken by the City after his placement on unpaid leave of
absence. Indeed, the only wrongdoing Licari alleges against
the City is a due process violation resulting from the
manner by which he was placed on unpaid leave. Accord-
ingly, his cause of action accrued when the City placed
him on unpaid leave on May 28, 1997. Because his com-
plaint was not filed until October 30, 2000, Licari’s claim
against the City is time barred.
   Even if we ignored the allegations in the complaint
and accepted Licari’s argument that his claim against the
City accrued when the Board found him not disabled, Licari
fails to state a claim against the City as a matter of law.
To establish a due process violation, a plaintiff must show:
(1) the existence of a cognizable property interest; (2) de-
privation of that interest; and (3) a denial of due process.
Schroeder v. City of Chicago, 927 F.2d 957, 959 (7th Cir.
1991) cited in Buttitta v. City of Chicago, 9 F.3d 1198 (7th
Cir. 1993). Licari cites our decision in Buttitta for the prop-
osition that he has a property interest in either obtain-
ing his disability benefits or in remaining on with the po-
lice department. 9 F.3d 1198. This assertion overstates
the Buttitta decision. In Buttitta, we held that once the
Board determined ineligibility, the plaintiff had the right,
not to reinstatement, but to an opportunity to demonstrate
his fitness for duty. Id. at 1205. Licari’s complaint does
not allege that the Department denied him this opportunity
at any time.3 Rather, he attempts to establish a property
interest in or claim of entitlement to reinstatement that


3
  Indeed, Licari could have but chose not to avail himself of the
opportunity to demonstrate his fitness after the Board’s ruling.
No. 01-1708                                                        7

does not exist. Licari’s claim against the City cannot be
sustained on the facts set forth in his complaint. Id. at
1204.4


                          Conclusion
  We AFFIRM the decision of the district court in all re-
spects.

A true Copy:
       Teste:

                           ________________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit


4
  As previously noted, the district court dismissed Licari’s suit
before hearing his motion to amend the complaint. Though not
before us, we note that even if the district court had granted
Licari’s motion, we are not convinced that the proposed amend-
ments to his complaint would not be futile. As with the original
complaint, the amended complaint fails to specifically allege a
deprivation of the opportunity to demonstrate his fitness for duty,
which, as discussed, is the narrow property interest created under
Buttitta. 9 F.3d at 1205. Further, Licari admits that he would
be unable to demonstrate his fitness for duty even if given the op-
portunity as he remains unable to shoot a gun with his left hand.
Because Licari is, by his own admission, not fit for duty, he re-
turns to the jurisdiction of the Board. Id. at 1204 (“If the Depart-
ment . . . believes the officer unfit for active duty, it returns the
officer to the jurisdiction of the Board.”). However, we have al-
ready held that Licari’s actual and potential claims against the
Board and its privies regarding the handling of his original ap-
plication for benefits are barred by res judicata and nothing in our
reading of the proposed amendments saves those claims.



                       USCA-97-C-006—8-1-02